                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


CHARLES B. JACKSON III,

              Plaintiff,

v.                                                               CV No. 19-767 JCH/CG

THE CITY OF LAS CRUCES,
et al.,


              Defendants.

     ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b)
                AND TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff Charles B. Jackson III’s Financial

Affidavit Application to Proceed in Forma Pauperis (28 U.S.C. § 1915) (the “Motion”),

(Doc. 2), filed August 22, 2019. Having reviewed the Motion, and the Inmate Account

Statement, the Court finds the Motion is well-taken and shall be GRANTED. Because

the Court grants Mr. Jackson’s Motion under 28 U.S.C. § 1915(a) and (b), the filing fee

for this civil rights complaint is $350.00. Pursuant to § 1915(b)(1), Mr. Jackson is

required to make installment payments until the full amount of the filing fee is paid.

       Based on the Court’s analysis under § 1915(b)(1) of Mr. Jackson’s inmate

account statement, (Doc. 2 at 3-4), the Court finds Mr. Jackson owes an initial partial

payment of $21.33. If Mr. Jackson fails to make a payment by the designated deadline

or show cause why such payment should be excused, the civil rights complaint may be

dismissed without further notice.

       IT IS THEREFORE ORDERED that Mr. Jackson’s Financial Affidavit Application

to Proceed in Forma Pauperis (28 U.S.C. § 1915), (Doc. 2), is GRANTED;
       IT IS FURTHER ORDERED that, by February 10, 2020, Mr. Jackson shall send

to the Clerk an initial partial payment of $21.33 or show cause why payment should be

excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Mr. Jackson with

two copies of this Order, and that Mr. Jackson make the necessary arrangements to

attach one copy of this Order to the check in the $21.33 amount of the initial partial

payment; and

       IT IS FINALLY ORDERED that, after payment of the $21.33 initial partial fee, Mr.

Jackson shall make monthly payments of twenty per cent (20%) of the preceding

month’s income credited to his account or show cause why the designated payments

should be excused.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
